

115 SRES 249 ATS: Designating September 2017 as “National Child Awareness Month” to promote awareness of charities that benefit children and youth-serving organizations throughout the United States and recognizing the efforts made by those charities and organizations on behalf of children and youth as critical contributions to the future of the United States.
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 249IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mrs. Feinstein (for herself and Mr. Lankford) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2017 as National Child Awareness Month to promote awareness of charities that benefit children and youth-serving organizations throughout
			 the United States and recognizing the efforts made by those charities and
			 organizations on behalf of children and youth as critical contributions to
			 the future of the United States.
	
 Whereas millions of children and youth in the United States represent the hopes and the future of the United States;
 Whereas numerous individuals, charities benefitting children, and youth-serving organizations that work with children and youth collaborate to provide invaluable services to enrich and better the lives of children and youth throughout the United States;
 Whereas raising awareness of, and increasing support for, organizations that provide access to health care, social services, education, the arts, sports, and other services will result in the development of character in, and the future success of, the children and youth of the United States;
 Whereas the month of September, as the school year begins, is a time when parents, families, teachers, school administrators, and communities increase focus on children and youth throughout the United States;
 Whereas the month of September is a time for the people of the United States to highlight, and be mindful of, the needs of children and youth;
 Whereas private corporations and businesses have joined with hundreds of national and local charitable organizations throughout the United States in support of a month-long focus on children and youth; and
 Whereas designating September 2017 as National Child Awareness Month would recognize that a long-term commitment to children and youth is in the public interest and will encourage widespread support for charities and organizations that seek to provide a better future for the children and youth of the United States: Now, therefore, be it
	
 That the Senate designates September 2017 as National Child Awareness Month—
 (1)to promote awareness of charities that benefit children and youth-serving organizations throughout the United States; and
 (2)to recognize the efforts made by those charities and organizations on behalf of children and youth as critical contributions to the future of the United States.